Exhibit 10.1 EXECUTIVE RETIREMENT AGREEMENT EXECUTIVE RETIREMENT AGREEMENT (the “ Agreement ”) by and between Littelfuse, Inc., a Delaware corporation (the “ Company ”), and Gordon Hunter (the “ Executive ”), dated November 15, 2016 and effective as of the Effective Date (as defined in Section1 below). WITNESSETH: WHEREAS, the Company and the Executive are parties to an Amended and Restated Employment Agreement, dated December 31, 2007 (the “ Employment Agreement ”) and to a Change of Control Agreement, dated January 1, 2015 (the “ Change of Control Agreement ”), pursuant to each of which the Executive provides services to the Company and the Company provides certain compensation and benefits to the Executive (the Employment Agreement and Change of Control Agreement, together, the “ Existing Agreements ”); WHEREAS, the Executive currently serves as the Chief Executive Officer and President of the Company and Chairman of the Board of Directors of the Company (the “ Board ”), from which the Executive has advised the Board of his desire to retire; WHEREAS, the Executive and the Board have determined that it is in the Executive’s and the Company’s best interests for the Executive to resign from his position as Chief Executive Officer and President of the Company but to remain employed by the Company thereafter for a transitional period during which the Executive will be employed as Executive Chairman of the Board (“ Executive Chairman ”), prior to retiring from full employment with the Company but remaining on the Board as its non-Executive Chairman; WHEREAS, the Company and the Executive mutually desire to enter into this Agreement, which shall amend the Existing Agreements as of the Effective Date to reflect the terms pursuant to which the Executive shall continue to provide services to the Company from and after the Effective Date, in exchange for certain compensation and benefits as provided in this Agreement. NOW, THEREFORE, it is hereby agreed as follows: 1. EFFECTIVENESS; TERM. (a) EFFECTIVENESS; TERM. This Agreement shall become effective on January 1, 2017 (the “ Effective Date ”). The term of employment of the Executive by the Company pursuant to the terms of this Agreement shall commence on the Effective Date and shall continue until December 31, 2017 (the “ Retirement Date ” and, the Executive’s termination of employment on such date, “ Retirement ”), unless terminated earlier in accordance with Section 5 of this Agreement (such period of employment hereunder, the “ Term ”). All references to the “term” of the Employment Agreement shall, as of the Effective Date, refer to the Term as defined herein. 1 (b) RESIGNATION AS CEO AND PRESIDENT. Effective as of the Effective Date, the Executive shall resign from his position as Chief Executive Officer and President of the Company (and from all other employee positions with the Company’s Affiliates he may hold). Upon execution of this Agreement, such resignation shall be automatic and without any further action on the part of the Executive or the Company, and the Executive shall execute such additional documentation with respect thereto as reasonably requested by the Company. The Executive and the Company intend and anticipate that the Executive’s resignation from his position as the Chief Executive Officer and President of the Company and transition to the position of Executive Chairman shall not constitute a “separation from service” for purposes of Section 409A of the Internal Revenue Code of 1986, as amended and the regulations promulgated thereunder (“ Section 409A ”). 2. POSITION AND DUTIES; LOCATION. (a) EXECUTIVE CHAIRMAN. From and after the Effective Date and until the Retirement Date (or, if earlier, the date of termination of the Executive’s employment with the Company), the Executive shall continue employment with the Company in the position of Executive Chairman. In such capacity, the Executive shall report directly to the Board and, to the extent requested by the Board, shall advise and assist the Chief Executive Officer of the Company and other senior executives of the Company on matters relating to the operation and strategic initiatives of the Company, and shall have such other duties and responsibilities as the Board may specify from time to time; provided that the Executive and the Company agree that the Executive shall not be employed on a full-time basis and shall not be required to devote his full business time to his duties hereunder. For the avoidance of doubt, the Existing Agreements are deemed amended to the extent necessary to reflect the foregoing changes in titles, positions, duties, authorities, responsibilities and expected period of service, but in all other instances shall remain in effect in accordance with their respective current terms, and all references in the Existing Agreements to the Executive’s titles, positions, duties, authorities and/or responsibilities shall, effective as of the Effective Date, be deemed to refer to the titles, positions, duties, authorities and responsibilities described in this Section 2(a) above. (b) NON-EXECUTIVE CHAIRMAN. It is intended that the Executive serve as Chairman of the Board through at least the annual meeting of Company stockholders occurring in calendar year 2019; provided , that effective as of the Retirement Date, it is intended that the Executive will hold the title of Non-Executive Chairman of the Board. To that end, the Company shall (so long as the Executive’s employment has not been terminated for “Cause” under either of the Existing Agreements) nominate the Executive for service on the Board as its Chairman at each annual meeting of the Company’s stockholders occurring during calendar years 2017 and 2018. In his capacity as Chairman on and after the Effective Date, the Executive shall continue to have the duties and responsibilities designated for such position in the Amended and Restated By-Laws of the Company and such other duties as may be specified by the Board from time to time which, in each case, shall be consistent with the Executive’s duties as Chairman of the Board prior to the Retirement Date. 3. COMPENSATION AND BENEFITS. The Existing Agreements are deemed amended to the extent necessary to reflect the following changes in compensation and benefits, but in all other instances shall remain in effect in accordance with their respective current terms: 2 (a) BASE SALARY AND ANNUAL INCENTIVE COMPENSATION. During the Term, the Executive shall: (i) receive a base salary at an annualized rate of $600,000 (such annualized amount, the “ Base Salary ”), payable in accordance with the Company’s regular payroll practice for its senior executives, as in effect from time to time and (ii) continue to participate in the Company’s annual management incentive plan referenced in Section 4(b) of the Employment Agreement (the “
